DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 3, 9, 14, 18-19, 22-23, and 28 were canceled. Claims 1-2, 4-8, 10-13, 15-17, 20-21, and 24-27 are currently pending and subject to examination below.

Priority
The present application was filed on 05/11/2012 and claims priority from provisional application 61485095, filed 05/11/2011, and from provisional application 61487204, filed 05/17/2011. 

Withdrawn Claim Objections and Rejections
The following objection(s) and/or rejections are withdrawn in view of Applicant’s amendments:
	The objections to claims 1, 10, 15, 16, 17, 21, 24, and 26 because of informalities are withdrawn in view of the amendments to the claims.
	The rejection of claims 1-2, 4-8, 10-13, 15-17, 20-21, and 24-27 under 35 U.S.C. l12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.
	The rejections of claims 5, 11, 13, 15-17, 20, and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (Pre-AIA ), second paragraph are withdrawn in view of the amendment to the claims.

Claim Objections
Claims 11-13, and 20 are objected to because of the following informalities: 
Claim 11 as amended now recites “having disposed thereon an array of at least first, second and third biologically selective agents”. The use of the word “an” suggests that this might be referring to another array other than the array of Claim 1. To clarify, if the intended meaning is to refer to the same array of Claim 1, please replace “an” with “said” or “the”.
Claim 12 recites "indicative of disease state", which seems to be missing a word like "a"
before "disease state". See at last full paragraph (claim set on page 8, last line).
Claim 13 recites “The GMR sensor of Claim 12 having an array of at least first, second and third biologically selective agents for selectively binding, respectively, to at least first, second and third biomarkers that are distinct from one another for detecting the presence of biomarker proteins of claim 12”. The duplicate reference to claim 12 appears redundant. Additionally, as in Claim 11, The use of the word “an”, when referring the array, suggests that this might be referring to another array other than the array of Claim 1. Applicant could perhaps recite simply "The GMR biosensor of Claim 12 
Claim 20 recites “The GMR biosensor of Claim 12 for detecting the presence of an array of biomarker proteins of claim 12”. The duplicate reference to claim 12 appears redundant. Applicant could perhaps recite simply "The GMR biosensor of Claim 12 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6-8, 10, 15-17, 24, 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 2, it is noted that claim 1, which claim 2 depends on, does not set forth that the biomarker sensor includes a source of light. Claim 2 also fails to clearly recite or require that the source of light is part of the claimed product. Accordingly, this clause from claim 2, rather than defining a new structural element for the claimed device, is construed as referring to a property or capability of the beam shaper (e.g. that the beam shaping lens of Wawro et al. can receive light from a light source comprising multiple sources). This would at best relate to the intended use of the claimed system. 
Regarding claims 6-8 and 15-17, the recitations regarding the intended use of the claimed products do not further limit the products themselves. 
	Regarding claims 10 and 17, the type of sample at best refers to the intended use of the claimed device; the sample is not actually part of the device itself, and does not further structurally limit the device. 
	Similarly, with respect to claims 26-27, references to a third disease state that is a "lack of disease states" and to "employment of said GMR sensor" are at best directed to the intended use of the claimed device.
Also, see MPEP 2114(II). It has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. Apparatus claims which only recite additional limitations directed to the intended use of the claimed device fail to further limit the claim they depend upon.
Regarding claim 24, it is noted that the claim does not recite any additional structural limitations as to the sensor itself, beyond requiring that the detector be capable of detecting the biomarkers.
As amended, claim 27 is drawn to a GMR biosensor comprising means for detecting primary and  metastatic ovarian serous papillary carcinoma, wherein the “means” recited in the claim itself are “by employment of said GMR sensor assembly having a waveguide structure having disposed thereon an array of at least the first, second and third biomarkers biologically selective agents for selectively binding, respectively, to at least first, second and third biomarker proteins that are distinct from one another”. 
However, claim 27 depends on claim 12, which recites all limitations of Claim 27. Claim 12 recites a GMR biosensor comprising “a GMR sensor assembly having a waveguide structure having disposed thereon an array of at least first, second and third biologically selective agents for selectively binding, respectively, to at least first, second and third biomarker proteins that are distinct from one another”. Claim 12 also recites, as part of the GMR biosensor, “a light sensitive detector for detecting, in media in contact with said waveguide structure, presence of at least said first, second and third biomarker proteins indicative of said first and second disease states, wherein said first and second disease states are primary or metastatic ovarian serous papillary carcinoma” (emphasis added).
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-13, 15-17, 20-21 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wawro et al. ("Guided-mode resonance sensors for rapid medical diagnostic testing applications," Proc. SPIE 7173, Optical Fibers and Sensors for Medical Diagnostics and Treatment Applications IX, 717303 (20 February 2009)) in view of Wawro2 (Guided-mode resonance sensor system for early detection of ovarian cancer," Proc. SPIE 7572, Optical Diagnostics and Sensing X: Toward Point-of-Care Diagnostics, 75720D (25 February 2010)), Bignotti et al. (“Gene expression profile of ovarian serous papillary carcinomas: identification of metastasis-associated genes.” American journal of obstetrics and gynecology vol. 196,3 (2007): 245.e1-11), Lopez et al. (PGPub 2008/0286814 A1), and Zhang et al. (“Three biomarkers identified from serum proteomic analysis for the detection of early stage ovarian cancer.” Cancer research vol. 64,16 (2004): 5882-90).
Wawro et al. teach a guided mode resonance (GMR) sensor assembly as recited in claims 1 and 12, as illustrated in Figs 1, 2 and 3 (compare with Fig. 1, Fig. 2 and Fig. 9 of instant application), including a waveguide structure having disposed thereon an array of biologically selective agents for selectively binding to biomarkers, said biologically selective agents being selected from the group consisting of antibodies, aptamers, DNA and RNA designed to be selective for said biomarker, and configured to operate in leaky waveguide mode (i.e. a waveguide structure configured for operation at or near one or more leaky modes and having disposed thereon an array of biologically selective agents for binding to biomarkers; also see abstract; page 717303-2; full first paragraph on page 717303-3, and the first paragraph on page 717303-4).
The GMR sensor assembly of Wawro et al. further includes a beam shaping lens (i.e., a beam shaper for receiving input light from a source that includes one or more line focusing elements to focus input light onto the waveguide structure to cause one or more leaky TE and TM resonant modes; see especially Fig. 1 illustrating TE and TM resonance; also Figure 2).
 The sensor assembly of Wawro et al. further includes a CMOS detector array which receives reflected or alternatively transmitted signal from the sensor element (i.e., "light sensitive detector" for detecting the presence of biomarkers indicative of at least one disease state - such as proteins associated with S. aureus infection per Figure 7 - that may be present in media in contact with said waveguide structure, where the detector is capable of detecting changes in one or more of the angle, phase, waveshape, and/or magnitude of each of a TE resonance and/or a TM resonance to permit distinguishing between first and second physical states of said waveguide structure or its immediate environment, said immediate environment including said media; see Figs. 1 and 2 and the abstract; as well as section 3.1). The detector array is positioned as above so as to receive signal from the sensor element (i.e., disposed with respect to said waveguide structure). The CMOS detector array (i.e. “light sensitive detector”) has a USB output (pg. 7 17303-4, section 3.1).
Furthermore, Wawro et al. teach that their sensor system includes a program to provide the user with means to analyte the resonance shifts in order to quantify a sample (i.e., "output"). See section 3.1.
Wawro et al. further teach their sensor for use in detection of a variety of analytes, including proteins (pg. 71303-2, last paragraph, biologically selective agents such as antibodies, aptamers, DNA, or RNA may be used to impart selectivity). Additionally, regarding the biomarkers targeted by the device, Wawro et al indicates throughout the article providing the device with reagents so as to capture a multitude of targets. For instance, see first two lines on page 717303-3: "Extension to a high-density biochip that can simultaneously measure thousands of bioreactions with high accuracy and precision is possible with our approach." Also see Figures 2 and 3, the last paragraph on page 717303-6, and the first paragraph on page 717303-7 indicating that the sensor element has multiple wells which are independently scanned on a translation stage using a laser so as to detect binding events. Accordingly, one skilled in the art reading Wawro et al. would have at once envisaged that the waveguide structure could contain an array of biologically selective agents for binding to at least three biomarkers or at least four biomarkers. Likewise, in the absence of an actual reduction to practice of a waveguide having an array of multiple agents for binding, one skilled in the art would have found it obvious to employ such a high-density array for detection of at least three or at least four biomarkers in view of the explicit teachings of Wawro et al. that this is possible and allows for simultaneous measurement of many bioreactions.
Furthermore, as Wawro et al. teach the sensor element has multiple wells which are independently scanned, such a system would be capable of independently detecting which biomarkers are present as claimed.
However, Wawro et al. differs from the claimed invention of claims 1 and 12 in that it does not explicitly teach that the device comprises at least first, second and third biologically selective agents for selectively binding, respectively, to at least first, second and third biomarkers that are distinct from one another and selected from the group consisting of: Fibronectin, Apolipoprotein A-1, Calreticulin, Complement C7, Collagen Type I, EGFR, MUC1 and Ryanodine receptor that may be present in media in contact with said waveguide structure, at least one of the first, second or third biomarkers being either Apolipoprotein A-1 or Complement C7, and such that detection of said first, second and third biomarkers in predetermined combinations in said media in contact with said waveguide structure is indicative of at least a first, or second disease state; at least said first and second biomarkers or at least two of said first, second and third protein biomarkers having an at least two-fold up- or down-regulation indicative of at least a first or second disease state, said third biomarker or third protein biomarker having an at least two-fold up- or down- regulation indicative of said second disease state, said up- or down- regulation of said third biomarker being “opposite from the up- or down-regulation sense” or “significantly statistically different” from the up- or down- regulation of at least one of said first and second biomarkers in the presence of at least one of said first and second disease states, whereby said first and second disease states may be distinguished from each other, wherein said first or second disease states are primary or metastatic ovarian serous papillary carcinoma, respectively.
Wawro et al. also fails to specifically teach first detecting the presence of ovarian cancer biomarker proteins and also fails to teach the biologically selective agents being selected from the group that specifically includes peptides.
Similarly, Wawro et al. does not specifically teach their GMR sensor for detecting ovarian cancer biomarker proteins in a sample, as further recited in claims 1, 5, 11-13, 20, and 25-27; nor does Wawro et al. teach ovarian cancer-related applications of the device as in claims 5-8, 15-17, 24, 26, and 27.
Wawro2, like Wawro et al., similarly teach a guided-mode resonance (GMR) sensor system. Wawro2 teaches their sensor system for early detection of ovarian cancer, whereby the system is designed to detect an array of biomarker proteins in blood and serum as indicators of ovarian serous papillary carcinoma (see title and Introduction). Wawro2 teaches protein biomarkers that are up- or downregulated as indicators of ovarian cancer (abstract). Wawro2 teaches that clinically identified biomarker proteins include calreticulin, ryanodine receptor 3, and others (page 75720D-3, last paragraph). Wawro2 exemplifies applying the sensor to the detection of calreticulin and ryanodine receptor 3 using antibodies specific for these proteins (ibid and Figures 3 and 5).
It is noted that calreticulin and ryanodine receptor 3 are among the same specific proteins recited in instant claims 1, 4, 5, 12, 13, and 25. Similarly, the instant specification provides evidence that calreticulin is upregulated in metastatic vs. primary ovarian serous papillary carcinoma whereas ryanodine receptor is upregulated in primary vs. metastatic (published application at [105] and Table 3). Accordingly, as a material and its properties are inseparable, calreticulin and ryanodine receptor 3 as taught by Wawro2 meet the claim limitations of proteins having an at least two-fold up- or down-regulation indicative of a first or second disease state, as recited instantly.
Wawro2 as above teaches that clinically identified biomarker proteins of ovarian carcinoma include calreticulin, ryanodine receptor 3 "and others"; however, as above the reference only exemplifies the two biomarkers calreticulin and ryanodine receptor 3.
However, consistent with these teachings by Wawro2 of other clinically identified biomarker proteins of ovarian cancer, Bignotti et al. teach additional biomarkers of ovarian cancer that are up-regulated at least 2-fold higher in metastatic vs primary ovarian serous papilloma carcinoma, including Fibronectin, Calreticulin and Collagen Type I (Table 2).  Bignotti et al. further teach additional biomarkers of ovarian cancer that are up-regulated at least 2-fold higher in primary ovarian serous papilloma carcinoma vs metastasis, including Apolipoprotein A-1, Complement C7, and Ryanodine receptor 1 (Table 3). Note that the differences in expression between primary and metastatic tumors taught by Bignotti et al. are statistically significant (see e.g. pg. 245.e2-e3 ‘Data analysis and clustering’ and ‘Validation of gene expression by quantitative real-time polymerase chain reaction’). Quantitative detection/measurement of the expression of the differentially expressed biomarkers taught by Bignotti et al. can distinguish between primary and metastatic ovarian serous papillary carcinoma (pg. 245.e1, Results).
Lopez et al., directed to biomarkers and methods for detecting ovarian cancer in a subject (para. [0003]), teach arrays and kits for use in the methods of detecting and/or measuring the presence or amount of a biomarker in a biological sample (para. [0110]), wherein the array includes binding agents preferentially binding to biomarkers (para. [0112]), and wherein said binding agents include any agent that preferentially binds to the biomarker of interest, including peptides, polypeptides, antibodies, nucleic acids, and aptamers (para. [0114]). Note that Lopez et al. also teach that said biomarker may a biomarker protein or mRNA encoding the biomarker (para. [0027]).
Zhang et al., directed to the identification of biomarkers for the detection of early stage ovarian cancer, teach that it is beneficial to combine multiple markers in the detection of ovarian cancers (pg. 5889, left column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adapt the GMR sensor system of Wawro et al. for the detection of the known biomarkers Calreticulin and Ryanodine receptor 3 (as taught by Wawro2) as well as the known biomarkers Fibronectin, and Collagen Type I, Apolipoprotein A-1, Complement C7, and Ryanodine receptor 1 (as taught by Bignotti et al.). Specifically, it would have been obvious to construct the GMR sensor system of Wawro et al. so as to include an array of biologically selective agents (e.g. antibodies) for binding to at least three or at least four biomarkers, selected from the group consisting of Fibronectin, Apolipoprotein A-1, Calreticulin, Complement C7, Collagen Type I, and Ryanodine receptor 1 and 3 in order to adapt the sensor for detection of ovarian cancer and discrimination of early and late stages of ovarian serous carcinomas, such as metastatic vs primary ovarian serous carcinomas, goals expressed by Wawro2 (e.g. pg. 75720D-1, Introduction, first paragraph). Similarly, it would have been further obvious to make at least one of the first, second or third biomarkers being either Apolipoprotein A-1 or Complement C7.
Given that all seven of these proteins were recognized in the prior art to be biomarkers of ovarian cancer, and known to be differentially expressed differentially expressed in primary vs metastatic ovarian serous papillary carcinomas, one skilled in the art would have been motivated to adapt the sensor system for the detection of at least three or at least four of these proteins, since the prior art recognized the benefits of combining together multiple markers when detecting disease (as articulated for example in Zhang et al.). Moreover, as in MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980)." Accordingly, it would have been expected that a GMR sensor adapted to distinctly detect Apolipoprotein A-1 and/or Complement C7 as well as one or more of the known biomarkers of Fibronectin, Calreticulin, Collagen Type I, and Ryanodine receptor 1 and 3 (as taught by Wawro2 and Bignotti et al.) would provide benefits over a sensor that detects only one or two of these known cancer markers.
In particular, one of ordinary skill in the art would also have been motivated to modify the device of Wawro et al. by including biologically selective agents against these known biomarkers of ovarian cancer because, as indicated by Wawro2 in the abstract, such a resulting device provides a high accuracy sensor that provides near-instantaneous detection of biomarker proteins as indicators of ovarian serous papillary carcinoma.
One skilled in the art would have had a reasonable expectation of success in providing an array of biologically selective agents for detection of at least three or at least four distinct biomarkers of ovarian cancer, as Wawro et al. teaches that their sensor enables high-density biochips for simultaneous measurement of multiple bioreactions. Furthermore, one of ordinary skill would have had an expectation of success in applying the device of Wawro et al. to the detection of ovarian cancer by including biologically selective agents against known protein biomarkers of ovarian cancer because Wawro2 indicates that a device highly similar in design and method of operation to that of Wawro et al. can be so adapted. See, for instance, Figure 1 and Figure 7 of Wawro et al and Figures 1 and 3 of Wawro2. Accordingly, the modifications suggested by Wawro2 fall well within the scope of technology developed in Wawro et al.
It would have further been obvious to one of ordinary skill in the art to use biologically selective agents from the group consisting of antibodies, aptamers, DNA, and RNA, as taught by Wawro et al., and also peptides, as taught by Lopez et al. One motivated to do so, in order to impart selectivity on the GMR sensor, as taught by Wawro et al.  One would have a reasonable expectation of success, since both Wawro et al. and Lopez et al. are directed to detection and measurement of ovarian cancer biomarkers.
With respect to claim 2, it is noted that claim 1 does not set forth that the biomarker sensor includes a source of light. Claim 2 also fails to clearly recite or require that the source of light is part of the claimed product. Accordingly, this clause from claim 2, rather than defining a new structural element for the claimed device, is construed as referring to a property or capability of the beam shaper (e.g. that the beam shaping lens of Wawro et al. can receive light from a light source comprising multiple sources). This would at best relate to the intended use of the claimed system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since the structure provided by Wawro et al. (beam shaping lens) is identical to the structure disclosed in the instant application (see [084] on p. 17 of the instant specification), the beam-shaping lens provided by Wawro et al. reads on the claim as it would be capable of performing the indicated intended use.
Regarding claims 4 and 13, Wawro2 as above teaches applying the sensor to the detection of Ryanodine receptor 3 as biomarker of ovarian cancer (see Figure 5). As above, it would have been obvious to adapt the GMR sensor of Wawro et al. so as to include an array of antibodies for detection of Ryanodine receptor 3. One would have a reasonable expectation of success, since Wawro et al. and Wawro2 are both directed to GMR sensor systems, and the modifications suggested by Wawro2 fall well within the scope of technology developed in Wawro et al, as discussed above.
Regarding claim 5, Wawro et al. and the cited prior art as discussed above teach the measurement system of claim 1 further comprising at least a fourth biologically selective agent from the recited group of biomarkers, distinct from the first, second, and third biologically selective agents. It would have been obvious to one of ordinary skill to have added a fourth biologically selective agent for selectively binding to a fourth recited biomarker distinct from the other three biomarkers, one would be motivated to do so since the prior art recognized the benefits of combining together multiple markers when detecting disease (as taught for example in Zhang et al.). One would have a reasonable expectation of success, since Wawro et al. teach the GMR system can perform simultaneous measurement of multiple bioreactions.
It is further noted that the references to disease states of ovarian cancer/ stages of ovarian cancer or for various intended uses/ applications (as in claims 1, 5-8, 12, and 15-17) would at best refer to the intended use of the claimed sensor assembly. As above, a recitation of the 
intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the GMR sensor assembly adapted so as to include biologically selective agents (e.g. antibodies) for detection of at least three of the biomarkers Fibronectin, Apolipoprotein A-1, Calreticulin, Complement C7, Collagen Type I, and Ryanodine receptor 1 or 3, as is suggested by the prior art combination, meets the claim as it would be capable of being used to distinguish ovarian cancer disease states/ stages.
Regarding claims 6-8 and 15-17, the recitations regarding the intended use of the claimed products do not further limit the products themselves. While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429. In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990). 
Nonetheless, it is noted that Wawro2 suggests in the last paragraph on page 75720D-5 applying their GMR device to monitor ovarian cancer disease progression (e.g. determining a stage of ovarian cancer as in claims 6 and 15) and monitoring the efficacy of intervention therapies (claims 7 and 16). These explicit teachings of Wawro2 suggest using the device to determine appropriate cancer treatment modalities as in claims 8 and 17 (e.g. if a patient is determined to not have ovarian cancer then there is no appropriate ovarian cancer treatment modality for that patient).
Regarding claims 10 and 17, the type of sample at best refers to the intended use of the claimed device; the sample is not actually part of the device itself, and does not further structurally limit the device. Nonetheless, Wawro2 teach that their GMR device is capable of detecting the protein biomarkers Calreticulin and Ryanodine receptor in blood and serum (see, e.g., abstract and Introduction). Therefore, the evidence of record indicates that the device taught by the combination of Wawro et al. and the cited prior art would be capable of being used with the recited sample types.
Regarding claims 11 and 20 (each in part), the device of Wawro et al. uses guided-mode resonance waveguide grating (i.e. a “structure”); see title, abstract, the first paragraph on page 717303-2, and the second paragraph on page 717303-8.
Regarding claim 21, Wawro et al. teaches in Figure 3 that the device (which includes a detector) is powered by a USB port interface (see also second page, last paragraph). Wawro et al. also teaches that the device can be battery powered (pg. 717303-2, first paragraph).
Regarding claim 24, it is noted that the claim does not recite any additional structural limitations as to the sensor itself, beyond requiring that the detector be capable of detecting the biomarkers. The combination of Wawro et al. and the cited prior art teach a GMR biosensor containing all claimed structural limitations of claim 24 and would be capable of performing the intended uses recited, for example determining the presence of predetermined combinations of at least three biomarker proteins in a sample. Correlating to a cell’s phenotype of disease states of ovarian cancer is not a structural limitation of the device, but as discussed above, the GMR biosensor may be used to distinguish between primary and metastatic ovarian serous papilloma carcinomas (e.g. disease states of ovarian cancer that would be cell phenotypes).
Regarding claim 25, the combination of Wawro et al. and the cited prior art as discussed above teach a system comprising the structural limitations in claim 25, namely the measurement system of claim 1 wherein said first biomarker is Complement C7 and said second and third biomarkers include at least two proteins selected from the group consisting of Fibronectin, Apolipoprotein A-1, Calreticulin, Collagen Type I, and Ryanodine receptor 1 or 3. 
Similarly, with respect to claims 26-27, references to a third disease state that is a "lack of disease states" and to "employment of said GMR sensor" are at best directed to the intended use of the claimed device. As the device suggested by the cited prior art detects the same biomarkers, it would necessarily be capable of performing the recited intended use since a material and its properties are inseparable.

Response to Arguments
Applicant’s arguments filed 10/14/2022 have been fully considered but are moot in view of the amendments to the claims.
The claim objections due to informalities that were addressed by amending claims are withdrawn. However, claims 11-13, and 20 as amended still contain informalities.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 17, 2022